Case 1:20-cv-21092-CMA Document 5 Entered on FLSD Docket 03/13/2020 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALTY

                                  CASE NO.: 1:20-cv-21092-CMA

  IN RE:

  VERIFIED       COMPLAINT       OF      GOD’S
  BLESSING LTD., legal owner, and ROGER
  WEST, beneficial owner, of a 2003 built 29.33-
  meter Pershing motor yacht named “Exodus”,
  Cayman Islands Shipping Registry Official
  Number 745268, her engines, tackle, furniture,
  furnishings, tender, personal watercraft and
  appurtenances, for Exoneration from or
  Limitation of Liability,

                Petitioners.
                                         _________ /

  PLAINTIFFS’ MOTION TO APPROVE AD INTERIM STIPULATION OF VALUE AND
      COSTS (DE 3), DIRECTING ISSUANCE OF MONITION AND INJUNCTION

        Plaintiffs, God’s Blessing Ltd. and Roger West, as Owners, (collectively the “Plaintiffs”),

 of a 2003 built 29.33-meter Pershing motor yacht named Exodus, Cayman Islands Shipping

 Registry Official Number 745268, (“Vessel”), pursuant to Supplemental Rule F, of the Federal

 Rules of Civil Procedure and the Local Admiralty Rules, requests this Court enter an order

 approving the Ad Interim Stipulation of Value and Stipulation of Costs (DE 3) filed herein, issuing

 a monition directing all potential claimants to join in this action, and issuing an injunction staying

 prosecution of any claim arising from, or related to, the incident that is the subject of Plaintiffs’

 Verified Complaint in any forum other than this limitation action, and shows:

        1.      Plaintiffs have filed a Verified Complaint (DE 1) accompanied by an Ad Interim

 Stipulation of Value and Stipulation for Costs (DE 3) claiming the benefits of exoneration from

 or limitation of liability as provided by act of Congress embodied in 46 U.S.C. § 30501, et seq.,
Case 1:20-cv-21092-CMA Document 5 Entered on FLSD Docket 03/13/2020 Page 2 of 4




 together with all statutes supplementary thereto and amendatory thereof, Supplemental Rule F,

 and the Local Admiralty Rules, and also contesting liability independently of the limitation of

 liability claim under said Act for any personal injury, property damage, destruction or other

 occurrences arising from the incident described in the Verified Complaint which allegedly

 occurred on September 16, 2019.

        2.      The Verified Complaint states the facts and circumstances on which such

 exoneration from, or limitation of, liability is claimed. See DE 1.

        3.      The Vessel’s value immediately following the alleged incident was $936,036.00.

 Plaintiffs’ valuation of the Vessel is supported by the Affidavit of Value (DE 4) signed by Jason

 Dunbar, a Florida licensed yacht broker. There was no pending freight. Therefore, the limitation

 fund is $936,036.00.

        4.      Supplemental Admiralty Rule F(4) and Local Admiralty Rule F(1) direct the Court

 to issue a monition setting the time period for all potential claimants to file their respective

 claims against the limitation fund, and, should they choose, to challenge Plaintiffs rights to

 limitation or exoneration, and answer Plaintiffs’ Verified Complaint. A copy of a proposed Order

 Approving Ad Interim Stipulation of Value and Costs is attached as Exhibit “A”; a proposed

 Monition is attached as Exhibit “B”; and a proposed Notice of Monition is attached hereto as

 Exhibit “C”.

        5.      Plaintiffs will arrange to publish the monition notice in accordance with

 Supplemental Rule F(4) and Local Admiralty Rule A(7) and F(1). Plaintiffs will continue to

 publish the notice for four consecutive weeks unless otherwise ordered by this Court.

 Additionally, all known potential claimants will be mailed a copy of the Verified Complaint, Order

 Approving Ad Interim Stipulation of Value and Costs, Monition and Notice of Monition.



                                                  2
Case 1:20-cv-21092-CMA Document 5 Entered on FLSD Docket 03/13/2020 Page 3 of 4




        6.      In accordance with Supplemental Rule F(4), Plaintiffs request the date for

 expiration of the period in which a potential claimant may file a claim be set for April 24, 2020.

        7.      Supplemental Rule F(3) provides that “[o]n application of the [plaintiff] the

 court shall enjoin the further prosecution of any action or proceeding against the [plaintiff] or

 the [plaintiff’s] property with respect to any claim subject to limitation in the action.”

        WHEREFORE, Plaintiffs, God’s Blessing Ltd. and Roger West, respectfully request this

 Court enter an Order:

        a.      Approving the Plaintiffs’ Ad Interim Stipulation regarding the value of the Vessel

 in the amount of $936,036.00 with Plaintiffs subject to such increases or decreases in the amount

 of such Ad Interim Stipulation, together with adequate surety, as the Court may from time to

 time order according to the rules and practices of this Court;

        b.      That if the amount of said Ad Interim Stipulation is not contested by any claimant

 herein, the Ad Interim Stipulation shall stand as a stipulation for value and an appraisal by a

 Commissioner will not be required;

        c.      That if the amount of said Ad Interim Stipulation is contested, any party may

 move to have the amount of said Ad Interim Stipulation increased on the filing of the report of

 the Commissioner appointed to appraise the amount or value of Petitioners interest in the Vessel

 and any pending freight, or upon the ultimate determination by the Court on exceptions to the

 Commissioner’s report;

        d.      Directing that an injunction be issued staying and restraining the commencement

 or further prosecution of any suits, actions, or proceedings in any jurisdiction against Plaintiffs or

 any of their property with respect to any claims for which Plaintiffs seek exoneration from or

 limitation of liability, including any claim arising out of or connected with any loss, damage, injury



                                                   3
Case 1:20-cv-21092-CMA Document 5 Entered on FLSD Docket 03/13/2020 Page 4 of 4




 or destruction resulting from the alleged accident described in the Verified Complaint, until the

 hearing and determination of this limitation proceeding; and

        e.     Granting any other relief the Court deems proper and appropriate.

 Dated: March 13, 2020.

                                      Respectfully Submitted,

                                      /s/ Farris J. Martin, III
                                      Farris J. Martin, III, Esq.
                                      Florida Bar No.: 0879916
                                      fmartin@strouplaw.com
                                      STROUP & MARTIN, P.A.
                                      119 SE 12th Street
                                      Fort Lauderdale, Florida 33316
                                      Telephone: (954) 462-8808
                                      Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 13, 2020, I electronically filed the foregoing

 document with the Clerk of the court using CM/ECF.


                                                     /s/ Farris J. Martin, III
                                                      Farris J. Martin, III
                                                      Florida Bar No.: 0879916




                                                 4
